Exhibit 10.1

PROMISSORY NOTE

 

$25,000,000   July 16, 2007

FOR VALUE RECEIVED, ICG, LLC, a Delaware limited liability company and each of
the other entities set forth on the signature pages hereto, jointly and
severally (collectively, the “Makers” and individually each a “Maker”), hereby
promise to pay to the order of WLR Recovery Fund III, L.P. (the “Payee”), at
1166 Avenue of the Americas, 27th Floor, New York, New York 10036, or such other
place as the Payee may designate in writing, in lawful money of the United
States of America, the principal sum of TWENTY-FIVE MILLION DOLLARS
($25,000,000), or such lesser amount as may be advanced hereunder, with interest
thereon from the date hereof to and including the date this Note is paid in
full. All principal and interest under this Note shall be due and payable in
full on the earlier of (a) demand being made by Payee (“Payment Demand”), (b) 90
days after the date above, and (c) the date that the Makers incur, create,
assume or permit to exist, directly or indirectly, any indebtedness in excess of
$5,000,000 in the aggregate or issue any equity instrument resulting in proceeds
to the Makers in excess of $5,000,000 in the aggregate.

Makers promise to pay interest at a rate of interest equal to the average of
interbank offered rates for one month U.S. dollar-denominated deposits in the
London market, as published in The Wall Street Journal on the Determination Date
(as defined below) plus 3.5% per annum (“Base Interest Rate”) (calculated on an
assumed year of 360 days, for the actual number of days elapsed) payable monthly
in arrears on the first day of each month; notwithstanding the foregoing, upon
the occurrence and during the continuance of an Event of Default under this
Note, all amounts under this Note that are then due and unpaid shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment and including post-petition interest in any proceeding under the U.S.
Bankruptcy Code or other applicable bankruptcy laws, payable on demand at a per
annum rate equal to the Base Interest Rate then in effect plus 2% per annum. The
“Determination Date” shall initially be July 13, 2007 and thereafter shall be
the first business day preceding the numerically corresponding day in the
calendar month that is one month after the date interest begins to accrue at a
Base Interest Rate.

The principal of or interest on this Note may be prepaid in whole or in part at
any time and from time to time without premium. This Note shall be paid without
deduction by reason of any set-off, defense or counterclaim of the Makers.

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Note: (i) the failure to pay principal of or
interest on this Note when due or in the case of a Payment Demand, five days
after Payee shall have given the Makers notice of the Payment Demand; (ii) the
commencement of a proceeding against any Maker for dissolution or liquidation,
or the voluntary or involuntary termination or dissolution of such Maker;
(iii) insolvency of, the appointment of a custodian, trustee, liquidator or
receiver for any of the property of, an assignment for the benefit of creditors
by, or the filing of a petition under any bankruptcy, insolvency or debtor’s
relief law, or for any readjustment of indebtedness, composition or extension by
or against any Maker, or (iv) the occurrence of an event of default under
(a) the Second Amended and Restated Credit Agreement, dated as of June 23, 2006
(as



--------------------------------------------------------------------------------

amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among International Coal Group, Inc., as
Holdings, the Maker, the Guarantors party thereto, the lenders party thereto
(the “Lenders”), J.P. Morgan Securities Inc. and UBS Securities LLC, as Joint
Lead Arrangers and Joint Bookrunners, JPMorgan Chase Bank, N.A. and CIT Capital
USA Inc., as Co-Syndication Agents, Bank of America, N.A. and Wachovia Bank,
N.A., as Co-Documentation Agents, JPMorgan Chase Bank, N.A. and Bank of America,
N.A., as Issuing Banks, UBS Loan Finance LLC, as Swingline Lender and UBS AG,
Stamford Branch, as Issuing Bank, Administrative Agent and Collateral Agent, or
(b) the Indenture dated as of June 23, 2006, among International Coal Group,
Inc., the guarantors named therein and The Bank of New York Trust Company, N.A.,
as trustee.

The Makers agree that upon an Event of Default under this Note, then all or any
part of the unpaid principal balance of and interest on this Note, after written
notice to the Makers, shall immediately become due and payable; provided
however, that upon the occurrence of an Event of Default described in clauses
(ii) and (iii) above or in clause 8(g) and 8(h) under the Credit Agreement or
clause 6.01(7) and 6.01(8) of the Indenture, the unpaid balance and accrued but
unpaid interest shall become due and payable without notice or demand. If an
Event of Default occurs, the Makers agrees to pay to the Payee all expenses
incurred by said Payee, including reasonable attorneys’ fees, in enforcing and
collecting this Note.

THE MAKERS ACKNOWLEDGES AND AGREES THAT THE INCLUSION HEREIN OF CERTAIN
ENUMERATED EVENTS OF DEFAULT SHALL NOT BE CONSTRUED, IN ANY MANNER WHATSOEVER,
TO ALTER THE “ON DEMAND” NATURE OF THE MAKERS’ OBLIGATIONS TO PAYEE HEREUNDER
WITH RESPECT TO THE PAYMENT OF PRINCIPAL AND INTEREST.

Failure of the Payee hereof to assert any right contained herein will not be
deemed to be a waiver thereof.

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, in whole or in part or in any
respect, or in the event that any one or more of the provisions of this Note
operate to invalidate this Note, then and in either of those events, such
provision or provisions only shall be deemed null and void and shall not affect
any other provision of this Note and the remaining provisions of this Note shall
remain operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.

Each Maker hereby confirms that it is the intention of all the parties that the
obligations of such Maker under this Note not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law to the extent applicable to the Note. To effectuate the foregoing
intention, the Payee and the Makers hereby irrevocably agree that the
obligations of such Maker will be limited to the maximum amount that will, after
giving effect to such maximum amount and all other contingent and fixed
liabilities of such Maker that are relevant under such laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Maker in respect of the obligations of such
other Maker under this Note, result in the obligations of such Maker under this
Note not constituting a fraudulent transfer or conveyance.

 

2



--------------------------------------------------------------------------------

The Makers hereby forever waive presentment, presentment for payment, demand,
protest, notice of protest, notice of dishonor of this Note and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note. The Makers further agree, jointly and severally, to
indemnify and hold harmless the Payee from any and all damages, losses, costs
and expenses (including, without limitation, attorneys’ fees and expenses) which
the Payee may incur by reason of any Maker’s failure promptly to pay when due
the indebtedness evidenced by this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof, and shall be binding upon the successors and assigns of each Maker and
shall inure to the benefit of the successors and assigns of Payee. Time is of
the essence in the Makers’ performance of their obligations hereunder.

[Signature pages to Note follow]

 

3



--------------------------------------------------------------------------------

ICG, LLC By:  

/s/ Bradley W. Harris

Name:   Bradley W. Harris Title:   SVP & CFO INTERNATIONAL COAL GROUP, INC. By:
 

/s/ Bradley W. Harris

Name:   Bradley W. Harris Title:   SVP & CFO ANKER COAL GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ANKER GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ANKER POWER SERVICES, INC.
By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary BRONCO MINING COMPANY, INC. By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary

 

4



--------------------------------------------------------------------------------

COALQUEST DEVELOPMENT LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Treasurer HAWTHORNE COAL COMPANY, INC. By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President HEATHER GLEN RESOURCES, INC.
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President HUNTER RIDGE COAL COMPANY
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG ADDCAR SYSTEMS, LLC By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG BECKLEY, LLC By:  

/s/ Roger L. Nicholson

Name:   Roger L. Nicholson Title:   Secretary

 

5



--------------------------------------------------------------------------------

ICG EAST KENTUCKY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG EASTERN, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG EASTERN LAND, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG HAZARD, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG HAZARD LAND, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG ILLINOIS, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President

 

6



--------------------------------------------------------------------------------

ICG, INC. By:  

/s/ Bradley W. Harris

Name:   Bradley W. Harris Title:   SVP & CFO ICG KNOTT COUNTY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG NATURAL RESOURCES, LLC
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President ICG TYGART VALLEY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President JULIANA MINING COMPANY, INC.
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President KING KNOB COAL CO., INC. By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President

 

7



--------------------------------------------------------------------------------

MARINE COAL SALES COMPANY By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President MELROSE COAL COMPANY, INC.
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President NEW ALLEGHENY LAND HOLDING
COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President PATRIOT MINING COMPANY, INC.
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President SIMBA GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President

 

8



--------------------------------------------------------------------------------

UPSHUR PROPERTY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President VANTRANS, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President VINDEX ENERGY CORPORATION
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President WHITE WOLF ENERGY, INC. By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President WOLF RUN MINING COMPANY By:
 

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President

 

9